Citation Nr: 0528252	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Meniere's disease with vertigo. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claims file has since been transferred to the 
jurisdiction of the Newark, New Jersey RO.

In rating decisions of July and August 1989, the RO denied 
entitlement to service connection for Meniere's disease.  
Both of those decisions have now become final.  Since the 
time of the August 1989 rating decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence neither new nor material, 
and the current appeal ensued.  As will be set forth below, 
the Board finds that new and material evidence has been 
presented, but that additional development is necessary for a 
determination on the merits to be made.

The issue of service connection for Meniere's disease on the 
merits, as well as the issues of service connection for post-
traumatic stress disorder and an increased rating for hearing 
loss are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.

Good or sufficient cause having been shown, the veteran's 
case has been advanced on the docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).




FINDINGS OF FACT

1.  In July 1989 and August 1989 rating decisions, the RO 
denied entitlement to service connection for Meniere's 
disease; the veteran did not appeal; and those decisions are 
final.

2.  The evidence received subsequent to the August 1989 
decision has not been considered previously, bears directly 
and substantially on the issue on appeal, and must be 
considered in order to fairly decide the merits of his claim.


CONCLUSION OF LAW

1.  The July and August 1989 rating decisions which denied 
service connection for Meniere's disease are final.  
38 U.S.C.A. § 4005 (1982) (38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2005)); 38 C.F.R. § 19.129 (1989) (38 C.F.R. §§ 20.302, 
20.1103 (2005)).

2.  New and material evidence having been received, the claim 
of entitlement to service connection for Meniere's disease is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002& Supp. 2005); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, no VCAA notice has been provided.  However, as 
the decision rendered below is favorable with regard to 
whether new and material evidence has been presented, and the 
case thereafter being remanded for additional development, no 
further discussion of the VCAA is required at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1985).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

The July and August 1989 rating decisions denied the claim 
for Meniere's disease with vertigo because the condition was 
not shown in service or for many years thereafter, occurred 
many years after service, and was not associated with the 
veteran's service-connected hearing loss, otitis media or 
tinnitus.

Since the denial of the claim in August 1989, additional 
medical evidence has been received regarding Meniere's 
disease and vertigo.  In pertinent part, a September 2000 
statement from a physician with Magnetic Resonance of New 
Jersey indicated that radiographically, the veteran did not 
present with any evidence that would suggest his vertigo is 
related to any other cause than his inner ear.  

An October 2003 VA examination report noted that the veteran 
had a history of labyrinthitis.  Physical examination 
revealed tenderness over the mastoid, which was clinically 
indicative of an active labyrinthitis.  Diagnoses included 
labyrinthitis, active ear disease, tinnitus by history and 
bilateral sensorineural hearing loss.  The examiner noted 
that based on the examination, history, and claims file 
review, the veteran's bilateral hearing loss, labyrinthitis, 
and tinnitus are more likely than not due to his military 
service.  The Board notes that labyrinthitis is an inner ear 
disorder.

In consideration of the above, the Board finds that the 
evidence submitted is new, in that it was not of record 
previously.  The evidence is also material, in that it bears 
directly and substantially on the matter under consideration, 
and must be considered in order to fairly decide the merits 
of the claim.  As new and material evidence has been 
submitted, the claim to establish entitlement to service 
connection for Meniere's disease is reopened, and to that 
extent only the appeal is granted.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for Meniere's disease is 
reopened, and to this extent only the appeal is granted.  


REMAND

Adjudication of the veteran's claim regarding Meniere's 
disease does not end with the conclusion that new and 
material evidence has been submitted.  After reviewing the 
evidence, the Board finds that additional information is 
required prior to a merits determination of service 
connection for that disorder.  

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
Meniere's disease with associated vertigo.  In that regard, 
since the time of the aforementioned rating decisions which 
denied service connection for Meniere's disease, the veteran 
has received a diagnosis of and treatment for not only 
Meniere's disease, but also "dizziness," vertigo, and 
labyrinthitis.  To date, it is unclear whether the veteran 
does, in fact, actually suffer from Meniere's disease.  
Similarly unclear is whether the veteran's current 
symptomatology is in any way proximately due to, the result 
of, or aggravated by his service-connected ear disabilities 
(hearing loss and otitis media with mastoiditis).  Under the 
circumstances, further development will be undertaken prior 
to a final adjudication of the veteran's claim of service 
connection for Meniere's disease, to include a VA 
examination.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002).  This liberalizing law is 
applicable to this appeal.  The VA has promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The VCAA and implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate his claims, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Despite the issuance (in March 2004) of a Statement of the 
Case, the RO has failed to provide the veteran and his 
representative with any notice whatsoever of the VCAA, or of 
the information and evidence needed to substantiate his 
claims.  This lack of notice constitutes a violation of the 
veteran's due process rights.  Under the circumstances, the 
case must be REMANDED to the RO in order that the veteran and 
his representative may be provided with such notice.  

Finally, as regards the issue of an increased rating for 
service-connected bilateral hearing loss, the Board notes 
that the veteran was last afforded a VA audiometric 
examination for compensation purposes in October 2003, 
approximately two years ago.  Moreover, the veteran has 
argued that, while he may not, in fact, be entitled to an 
increased rating on a schedular basis, he is nonetheless 
entitled to an increased rating for defective hearing on an 
extraschedular basis.  This is particularly the case, it is 
argued, given the veteran's rather frequent medical treatment 
and the alleged interference with employment resulting from 
his hearing loss.  Significantly, to date, the RO has yet to 
consider the veteran's entitlement to an increased rating for 
defective hearing on an extraschedular basis.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to all claims on appeal.  See also 
38 C.F.R. § 3.159 (2002).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2004, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded a 
VA otologic examination by a specialist, 
as well as an audiometric examination, in 
order to more accurately determine the 
exact nature and etiology of his claimed 
Meniere's disease, and the current 
severity of his service-connected hearing 
loss.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.   

Following completion of the examinations, 
the examining otologist should 
specifically comment as to whether the 
veteran currently suffers from 
clinically-identifiable Meniere's 
disease, and, if so, whether that 
disability (or vertigo or labyrinthitis 
if not diagnosed with Meniere's) as 
likely as not had its origin during the 
veteran's period of active military 
service, or, in the alternative, is 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected otitis media with mastoiditis, 
hearing loss, and/or tinnitus.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  A rationale for all 
opinions should be provided.

4.  The RO should then review the 
veteran's claims for service connection 
for Meniere's disease (with vertigo) and 
post-traumatic stress disorder, as well 
as his claim for an increased evaluation 
for service-connected bilateral hearing 
loss (on both a schedular and 
extraschedular basis).  Should the 
benefits on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of a Statement of the Case in 
March 2004.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


